Citation Nr: 0306193	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right wrist disability due to VA surgical treatment.


REPRESENTATION

Appellant represented by:	Gary Port, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right wrist disability is not due to fault 
on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
right wrist disability due to VA surgical treatment have not 
been met.  38 U.S.C.A. §§ 1151, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 3.358 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the October 1999 rating decision, the March 2000 
Hearing Officer decision, and the May 2002 Statement of the 
Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the RO sent the veteran a letter in 
March 2001 that specifically advised him of the provisions of 
the VCAA.  Therefore, the Board finds that the rating 
decision, Statement of the Case, and related letters provided 
to the veteran specifically satisfy the notice requirements 
of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered numerous VA clinical and surgical records, and 
afforded the veteran a VA medical examination and opinion.  
The veteran also presented testimony at personal hearings 
before the RO and the Board.  

The Board acknowledges that the veteran has argued that the 
record does not contain all of the VA treatment records, 
including emergency room records and some x-ray reports.  
After an extensive review of the numerous records associated 
with the claims folder, the Board finds that the acquisition 
of these records, if they exist, would not affect the outcome 
of this matter.  As discussed further below, the 
determinative issue is whether the veteran's disability is 
due to fault on the part of VA.  In that regard, the Board 
notes that the medical evidence of record presents a 
comprehensive and detailed picture of the veteran's injury 
and his subsequent medical treatment.  In addition, the Board 
accepts that the veteran's own actions did not cause the 
current right wrist disability.  Therefore, the Board finds 
that further attempted development of this case would serve 
no useful purpose and that the requirements of the VCAA have 
been met.

The veteran alleges that he incurred additional right wrist 
disability as a result of VA surgical treatment performed in 
August 1997.  When a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.358 (2002).  For claims filed on or after 
October 1, 1997, as in this case, the veteran must show that 
the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

The VA hospital report shows that the veteran was admitted on 
August 12, 1997 and discharged on August 22, 1997.  The 
veteran had been bitten by a dog on the evening of August 8, 
1997, and had presented to the emergency room at that time.  
He was placed on Augmentin and placed in a splint for a right 
wrist fracture.  He presented four days later with increased 
swelling but left against medical advice.  He returned the 
following day with marked swelling of the right hand, 
fingers, and forearm, and was admitted to the hospital.  
After approximately one week of antibiotics, elevation, and 
splinting, the cellulitis and swelling had almost resolved.  
However, due to continued displacement and instability, 
surgery was performed.

The VA operation report shows that the veteran underwent 
surgery for a right distal ulnar fracture on August 19, 1997.  
The procedure consisted of irrigation and debridement, open 
reduction internal fixation of the fracture.  It was 
indicated that the veteran was status post dog bite fracture 
to the distal ulna.  He had been initially treated with a 
splint, but the reduction was relatively poor and the veteran 
did not comply with arm elevation or antibiotic therapy.  He 
was readmitted with cellulitis and placed on IV antibiotics, 
arm elevation, and splinting.  Surgery was necessary due to 
the instability of the fracture and degree of displacement.  
Informed consent was obtained.  A moderately displaced distal 
ulnar fracture was observed during surgery, and open 
reduction and the percutaneous placement of four K-wires were 
performed.  Adequate reduction was achieved.  The K-wires 
were bent to prevent skin irritation and protectors were 
placed over the trimmed ends.  A sterile dressing and a volar 
splint were placed.  The veteran tolerated the procedure well 
and was brought into recovery in stable condition.

During the veteran's post-surgical hospital stay, he was 
managed with pain medication, elevation of the arm, and 
antibiotic therapy.  No complications were noted and the 
veteran could perform activities of daily living with minimal 
assistance.  The veteran was counseled on repeated occasions 
to keep his arm elevated at all times.  He was often observed 
to be non-compliant with this instruction and with limitation 
of physical activities.  In addition, the veteran was 
observed having another patient change his dressing in an 
unsterile manner.  At that time, he was counseled on the need 
for sterility.  Upon discharge, the veteran was counseled on 
the use of Cephradine therapy and Tylenol #3.  

The veteran was readmitted to the hospital from September 6 
to September 9, 1997 with increased pain and cellulitis.  
Physical examination found a well-healing scar and mild 
erythema and tenderness.  However, only one K-wire remained.  
The veteran apparently had dislodged or completely removed 
the other three K-wires.  The veteran was placed on 
antibiotics with extremity elevation and splinting.  At the 
time of discharge, the cellulitis had almost completely 
resolved.  The veteran was instructed to continue 
antibiotics, and arm elevation and immobilization.  He also 
was counseled on the use of Cephradine therapy and Percocet.

From October through December 1997, the veteran was followed 
in the rehabilitative medicine and orthopedic clinics.  He 
complained of pain and had tenderness over the fracture site, 
decreased range of motion of the digits, and was unable to 
make a fist.  Sensation was intact and the x-ray report was 
negative.  He was assessed with a healing fracture.  The 
veteran was evaluated for occupational therapy in December 
1997 for right wrist and hand pain and loss of function.  He 
was issued a right forearm support splint.  

At a December 1997 VA examination, the relevant medical 
history was reported as history of right wrist fracture 
secondary to dog bite, treated with an open reduction 
internal fixation which was complicated by infection and 
required intravenous antibiotics.  The hardware was 
subsequently removed.  At the time of examination, the 
veteran complained of continued right wrist pain precipitated 
by any activity.  Objective findings included the inability 
to close the right fist, markedly limited right wrist flexion 
and extension, painful motion of the right wrist, and loss of 
most of the right hand function.

The x-ray reports identified increased callus formation at 
the fracture site of the right wrist, ulnar displacement of 
the distal fracture fragment, avulsion fracture of the 
triquetrum, severe osteopenia of the distal ulna fragment, 
soft tissue swelling, and calcific peritendonitis and flexion 
deformity of the distal interphalangeal joint of the right 
4th finger.  The veteran was diagnosed with status post 
fracture of the right wrist with right distal ulnar fragment 
displacement and osteopenia; status post open reduction 
internal fixation and removal of hardware for right distal 
ulna fracture; and post-traumatic flexion deformities of the 
right ring distal interphalangeal joint.

In June 1998, it was determined that the veteran needed 
additional surgery for carpal tunnel syndrome and ulnar 
neuropathy.  An orthopedic clinic note in July 1998 noted a 
healed distal ulna fracture but widening of the distal ulnar 
or radial and degenerative changes.  On July 28, 1998, the 
veteran underwent a distal ulna resection due to joint 
instability and arthritis.  The operation report revealed no 
complications and the veteran was taken to the recovery room 
in stable condition.

In August 1998, the veteran presented after he had pulled all 
the webroll out of his short arm cast due to the heat.  The 
following week, it was noted that the veteran had been in a 
short arm cast for several weeks due to his refusal to be in 
a long arm cast as recommended.  He was now placed in a long 
arm cast to prevent movement and instability.  In October 
1998, the veteran returned with the upper and lower portions 
of his cast removed.  He stated that he had heard a click at 
the region of the resection of the ulna.  No further 
immobilization was recommended.  The veteran continued in 
occupational therapy and on prescription medication.  In 
November 1998, tenderness, weakened grip, diminished 
sensation, and instability of the right wrist were observed.  
A right wrist strap was prescribed.  The x-ray report showed 
no problem with the surgical resection.  

The veteran continued to have right wrist and hand 
symptomatology throughout 1999 and 2000.  Treatment notes 
show that the veteran tried several wrist splints without 
success, and that he continued to have residual pain, 
weakness, and instability.  In April and August 1999, 
orthopedic clinic notes stated that the veteran continued to 
complain of weakness of the wrist, and burning and pain of 
the ulnar aspect of the wrist.  He continued to have some 
loss of extension of the wrist and a flexion contracture of 
the proximal interphalangeal joint.  He had no tenderness and 
good muscle mass and function.  

At his personal hearing before the RO in February 2000, the 
veteran testified as to the circumstances of his August 1997 
surgery and the subsequent symptoms.  He claimed that the 
doctor had removed his K-wires.  He stated that he was now 
permanently disabled from the use of his right hand.  

In February 2001, the veteran was assessed with bilateral 
ulnar nerve neuropathy by EMG, right worse than left.  He 
underwent right ulnar nerve transposition that month.  He 
thereafter underwent therapy.  In June 2001, the veteran 
continued to have distal ulnar instability with activity.  In 
November 2001, objective findings included continued laxity 
of the right radial-ulnar joint wrist with movement of the 
distal ulna, flexion contracture of the 5th digit, decreased 
sensation of the 4th and 5th digits in the ulnar distribution, 
and intact strength.  The veteran was assessed with ulnar 
neuropathy and likely arthritis in the radial-ulnar and wrist 
secondary to open reduction internal fixation and 
osteomyelitis.  These same findings were made in January 
2002.

At an April 2001 VA orthopedic examination, the examiner 
reviewed the veteran's medical history.  Specifically, the 
examiner discussed the August 1998 orthopedic clinic notes 
which described how the veteran had pulled out the webroll of 
his short arm cast, and his initial refusal to be placed in a 
long arm cast to prevent instability.  The examiner also 
noted that the veteran presented in October 1998 with the 
upper and lower portions of his cast removed.  Finally, in 
November 1998, the veteran complained of persistent 
discomfort.  Some instability of the distal ulnar was 
observed but the x-ray report showed no problem with the 
resection.

At the examination, the veteran complained of chronic right 
elbow and wrist pain precipitated by any right hand activity.  
He also had symptoms of instability, stiffness, and 
paresthesia of the right wrist.  He used analgesics as 
needed, and a splint at times.  He continued in occupational 
therapy.  Physical examination found well-healed scars and 
full range of motion of the wrist and elbow, with pain with 
full flexion of the elbow.  Tenderness was present on 
palpation of the wrist and elbow medially.  A flexion 
contracture of the right 5th proximal interphalangeal joint 
was present.  The examiner reviewed previous x-ray reports.  
The veteran was diagnosed with status post multiple right 
upper extremity surgeries due to infected dog bite of the 
right wrist with distal ulnar and triquetrum fractures.  The 
examiner opined that the complicated events following the 
veteran's right wrist trauma were not related to any fault on 
the part of VA, but to the nature of the trauma and lack of 
the veteran's compliance.

The associated peripheral nerves examination found decreased 
touch and pin prick sensation in the ulnar distribution below 
the wrist.  Strength was 5/5 and there was no atrophy.  Wrist 
and finger range of motion were full except for the 5th 
digit.  The veteran was diagnosed with trauma to distal right 
ulnar nerve at wrist secondary to dog bite and/or 
surgery/infection and; flexion contracture of 5th digit right 
upper extremity secondary to dog bite and/or sequella of 
bite, infection and/or surgery.  The examiner stated that the 
present data suggested that the veteran's problems were 
secondary to surgery and later infection and not to the dog 
bite per se.

At the veteran's personal hearing before the Board in 
December 2002, his attorney indicated that he did not receive 
proper treatment for his infection from VA, and that he did 
not engage in any noncompliance that contributed to his 
condition.  The veteran offered testimony concerning the 
circumstances of his surgeries and his subsequent 
symptomatology.  

Based upon the above facts, the Board must find that a 
preponderance of the evidence is against a grant of 
compensation pursuant to 38 U.S.C.A. § 1151.  The Board 
concedes that it remains unclear whether the veteran 
sustained any additional disability as the result of VA 
treatment or whether the current right wrist instability is 
the continuance or natural progress of the injury.  However, 
regardless of whether the veteran has suffered additional 
disability, he must establish that it was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  

In that regard, the record fails entirely to establish any 
fault on the part of those furnishing the veteran's medical 
and surgical treatment.  The operative and postoperative 
notes contain no indication that the veteran's care and 
convalescence was in any way compromised by negligence or 
lack of skill.  Notably, the VA examiner reviewed the 
veteran's medical history and opined that the veteran's 
current disability was not due to fault on the part of VA.  
The Board accords much weight to this medical opinion, 
especially as the Board finds it to be in accordance with the 
extensive medical evidence of record.  The Board is 
sympathetic that the veteran continues to suffer from right 
wrist symptomatology; however, in the absence of competent 
evidence of fault on the part of VA, the appeal must be 
denied.




ORDER

Compensation under 38 U.S.C.A. § 1151 for a right wrist 
disability due to VA surgical treatment is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

